Citation Nr: 0000904	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-33 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of right 
hip fracture secondary to service-connected low back 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with periarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to August 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for residuals of a right 
hip fracture secondary to service-connected lumbosacral 
strain and denied an evaluation in excess of 20 percent for 
lumbosacral strain with periarthritis.  The issue of 
secondary service connection for residuals of a hip fracture 
is addressed in the Remand portion below.


FINDING OF FACT

The veteran's lumbosacral strain with periarthritis is 
manifested by inclined posture, limited motion, and evidence 
of osteophytes.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
lumbosacral strain and periarthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Codes 5292, 5295 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

This veteran alleges that he is entitled to an evaluation 
greater than 20 percent for his lumbosacral strain 
accompanied by arthritis based on increased severity in 
symptomatology.  Service connection was granted for the 
veteran's lumbosacral disability in a rating decision dated 
in August 1946, at which time a 20 percent evaluation was 
assigned.  At that time, the RO based its decision on 
findings included in the report from the Naval Hospital dated 
in April 1946 where the veteran was interned for recurrent 
pain in the lower back related to an injury one year earlier.  
Examination at that time revealed slight lumbar muscle spasm 
with 25 percent limitation of motion.  The diagnosis rendered 
was myositis chronic, lumbosacral.  The veteran was medically 
discharged from service due to his lumbosacral disability.

Post-service, a VA examination was conducted in July 1948 at 
which time the examiner noted the veteran's inservice injury 
and resulting lumbosacral disability.  At the time of 
examination, the veteran complained of episodic pain and an 
inability to lift or sit for long periods of time.  On 
examination, the examiner reported no deformity or tenderness 
and slight spasm of the muscle.  The x-ray studies revealed 
normal lumbosacral joints.  The diagnoses rendered were 
residuals of an old back injury with a minimal amount of 
iodized oil in the caudal end of the spinal canal.  
Subsequently, a VA examination was conducted in December 1949 
for complaints of low back pain on bending, lifting, or 
prolonged standing.  On examination, the examiner noted 
unrestricted lateral flexion and rotation with pain elicited 
on movement in the lumbosacral area.  No tenderness or 
erector spine muscles spasms were noted. 

In a rating decision dated in January 1950, the RO decreased 
the evaluation for the veteran's lumbosacral strain from a 
20 percent rating to 10 percent based on objective findings 
from the December 1949 examination.

A clinical record dated in January 1971 discloses severe 
limitation of motion of the lumbosacral area accompanied by 
pain.  The impression rendered at that time was femoral 
cutaneous nerve neuropathy secondary to a pinched nerve.  In 
April 1971, the veteran underwent a VA examination for 
complaints of pain in the lower back and numbness in the 
upper left leg.  On examination, the examiner observed a 
normal gait and that the veteran was able to walk on tiptoes 
and heels and squat normally.  Examination of the spine 
revealed mild left dorsolumbar scoliosis.  There was an 
increase in lumbar lordosis.  Range of motion was flexion at 
70 degrees; rotation and lateral bending was at 40 degrees to 
the right and left.  Extension was at 20 degrees and there 
was subjective discomfort in the lumbosacral level.  There 
was no spasm.  In pertinent part, the diagnosis rendered was 
degenerative arthritis of the lumbosacral spine.

In VA outpatient record dated in May 1979, the examiner noted 
chronic low back pain with degenerative changes in the L1, 
L2, and L3 area and narrowing in the L5 area with spasm.  A 
clinical record dated in November 1987 revealed complaints of 
low back pain and radicular pain to the legs.  The examiner 
noted that the veteran's gait was normal, that the lower back 
area was tender, that there were no definite spasms, but 
indicated poor range of motion.  Straight leg raising 
bilaterally was positive.  The assessment noted was low back 
pain with degenerative joint disease and sciatica.  An x-ray 
study dated in November 1987 disclosed minimal degenerative 
arthritic spurs of the anterolateral margins of the lumbar 
vertebral bodies.  The sacroiliac joint was intact.  In 
pertinent part, the impression noted was minimal lumbar 
spondylosis.  

In February 1989, the veteran claimed increased severity in 
his lower back disorder and requested a re-evaluation.  A VA 
clinical record dated in February 1989 includes subjective 
complaints of pain in the left hip and arthritis in the back 
with pain along the left iliac crest.  The examiner noted no 
obvious deformity.  A report from VA examination conducted in 
April 1989 discloses complaints of low back pain on walking 
and bending.  The veteran was unable to participate in 
sports.  At that time, the examiner noted that the veteran's 
gait was normal on toe and heel walking with a possible 
tendon gait.  Decreased range of motion of the lumbosacral 
was noted on flexion at 40 degrees and extension at five 
degrees.  Paraspinal spasms bilaterally were reported with 
tenderness in the L5-S1 area.  Deep tendon reflexes were 
symmetrical, but sluggish.  Straight leg raising was at 
90/90.  The diagnosis rendered was chronic low back pain with 
x-ray findings of degenerative disc disease with neurological 
involvement.

The report from a contemporaneous x-ray is also associated 
with the record in which the radiologist noted degenerative 
disc disease at L5-S1 with calcification of the anterior 
longitudinal ligament anteriorly.  Also noted is moderate 
hypertrophic changes involving lower and upper lumbar bodies.  
There was no evidence of spondylolisthesis of the lumbosacral 
spine.  In a rating decision dated in April 1989, the RO 
increased the veteran's evaluation assigned for his 
lumbosacral spine disorder from 10 percent to 20 percent 
disabling. 

In a VA medical certificate dated in May 1990, the veteran 
complained of intermittent exacerbation of the lower back 
that, at times on standing, caused pain to radiate down into 
the legs.  The examiner noted that the veteran's back was 
mildly tender in the lumbar paravertebral areas, straight leg 
raising was 60 to 70 degrees, and deep tendon reflexes, 
sensory, and motor were intact symmetrically.  The diagnosis 
reported was low back pain.  During VA examination dated in 
July 1990, the examiner noted the veteran's past medical 
history of lumbosacral strain with periarthritis.  Further, 
the examiner noted that the veteran had undergone hernia 
repair two weeks prior.  Straight leg raising was 90/90, 
muscle strength was normal, and deep tendon reflexes were 
symmetrical and sluggish.  The diagnosis rendered was low 
back pain secondary to degenerative disc disease with some 
neurological involvement.

VA outpatient records dated from January to February 1995 
disclose complaints of increased low back pain due to another 
fall.  Negative straight leg raising and full motor strength 
was noted.  An electromyograph was also conducted that 
revealed possible mild acute motor radiculopathy involving 
the L5 nerve root on the left side.  An x-ray study conducted 
in July 1995 disclosed degenerative disc disease of the 
lumbar spine and an old compression fracture affecting the 
T12 and L1 vertebral bodies.  In VA medical record dated in 
September 1995, the veteran reported that he had re-injured 
his back and had been experiencing spasms and increased pain, 
including pain on movement.  On examination, the examiner 
noted an impaired gait, back spasms at the lumbar area 
bilaterally, and pain on pressure to the paraspinal area, as 
well as deep gluteal pain.  The assessment was muscle strain.  

VA examination dated in September 1996 disclosed the 
veteran's history of backaches since 1948.  Objective 
findings included evidence of muscle spasm of the lumbar 
spine bilaterally.  Flexion was at 80 degrees, extension at 
30 degrees.  Left and right lateral bending was at 40 degrees 
and left and right lateral rotation was at 45 degrees.  
Straight leg raising test was negative on both sides.  A 
September 1996 lumbosacral x-ray series revealed marked 
osteoporosis.  There was central compression of the L1 and L2 
vertebral bodies with mild disc narrowing present at L2-3 and 
L5-S1.  Diffuse degenerative spurs were seen throughout the 
lumbar spine with minimal degenerative changes in the facet 
joints of the L4-5 and L5-S1.  The sacroiliac joints were 
normal. 

An October 1998 report from an x-ray study, in pertinent 
part, discloses moderately severe to severe degenerative 
changes in the lumbosacral spine with mild compression 
deformity of the L1.  Narrowing of the L5-S1 intervertebral 
disc height is also noted.

In November 1998, the veteran had a personal hearing at which 
time he testified that he currently receives treatment for 
his lower back.  Transcript (T.) at 2.  Further, he stated 
that he takes Motrin for the pain and is unable to bend, 
stand for very long, lift heavy weights, or squat without 
experiencing pain.  (T.) at 2.  Also, the veteran testified 
that he gets spasms in his back probably at least once a 
month.  (T.) at 2, 3.  The veteran stated that he does not 
wear a back brace, but that he has been told that he has a 
curvature in his back.  (T.) at 3.  When questioned about 
pain radiating down into the legs, the veteran stated that he 
only has experienced numbness in his feet, but that no doctor 
had ever diagnosed nerve damage.  (T.) at 3.  

A report from a May 1999 VA examination reveals complaints of 
constant pain in the lower back with numbness in both feet on 
prolonged standing, walking, bending, or lifting.  On 
examination, the examiner reported that the veteran was able 
to walk without assistance, but inclined forward.  Range of 
motion was limited by pain.  Flexion was at 0 to 30 degrees, 
extension at 0 degrees; right and left lateral bending were 
at 0 to 20 degrees, and right and left lateral rotation were 
at 0 to 25 degrees.  No weakness, fatigue, or incoordination 
was present.  There was tenderness in the lower back and the 
examiner noted that the veteran had lost the lordosis of the 
lumbosacral spine.  Also, tension tests were negative in the 
lower extremities.  X-ray studies conducted of the 
lumbosacral spine reveals lower lumbar scoliosis toward the 
right side, large osteophytes resembling bamboo spine; 
moderate osteopenia; and the entire lumbar vertebrae with 
moderate narrowing at L5-S1.  The examiner reviewed prior x-
ray findings as noted earlier.  

Analysis

This veteran has presented a well grounded claim in that he 
has expressed increased severity in the symptomatology 
associated with his lumbosacral strain and arthritis.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71(a) (1999).  This diagnostic code provides for 
a 20 percent evaluation where the veteran experiences muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilaterally in a standing position.  To warrant the 
maximum rating of 40 percent under this diagnostic code, the 
veteran must show severe strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, with marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.    

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.

Additionally, as in this case, with any form of arthritis, 
painful motion is an important factor.  The involved joint 
should be tested for pain on both active and passive motion, 
while bearing weight and without, and if possible compared 
with the range of motion of the opposite, undamaged joint.  
38 C.F.R. § 4.59 (1999); cf. DeLuca v. Brown, 8 Vet. App. 
202.

The veteran in this case has presented competent medical 
evidence of functional impairment due to his lumbosacral 
strain and arthritis so as to support an evaluation of 
40 percent under Diagnostic Code 5292 or 5295.  Specifically, 
pathology associated with the veteran's lower back disability 
suggests severe impairment that correlates with the relevant 
rating criteria pursuant to VA law and regulations.  Id.  The 
evidence overall is significant; however, the evidence most 
probative in this decision is the objective findings reported 
during the October 1998 x-ray study and May 1999 VA 
examination.  Significantly, in the 1998 report, the 
radiologist reported severe degenerative changes in the 
lumbosacral spine. 

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In view of the controlling law and regulations as noted 
above, a review of the most recent clinical data of record, 
found in the report from the 1999 VA examination, suggests 
functional impairment to the extent required for a 40 percent 
evaluation pursuant to the rating criteria under Diagnostic 
Code 5292 or 5295.   More specifically, although there was no 
weakness or incoordination noted at that time, the veteran's 
subjective complaints coupled with noticeable signs of 
limitation of motion due to severe pain, substantiate an 
assignment of the next higher available evaluation.  Id.  
Further, during the 1999 examination, the examiner noted that 
the veteran walked with a limp and reported marked inability 
to stand, walk, bend, or lift for very long periods of time.  
Overall, the veteran's disability picture is productive of a 
greater evaluation than the current 20 percent.  Id.  VA law 
states that upon careful consideration of all ascertainable 
and collected data, if a reasonable doubt arises concerning 
service origin, the degree of disability, or any other 
relevant matter, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(1999).  Thus, in this respect, an assignment of 40 percent 
is appropriate in view of the clinical data of record.  Id.

However, the veteran's lumbosacral spine disability does not 
merit an evaluation in excess of 40 percent.  Primarily, 
under the current diagnostic codes, the maximum evaluation 
available is 40 percent.  Id. The Board acknowledges that the 
assignment of a particular diagnostic code depends entirely 
on the facts of a specific case.  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  A change in the diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Nonetheless, there is no other appropriate diagnostic code 
available to this veteran for his lumbosacral spine 
disability.  Diagnostic Code 5293 relates to intervertebral 
disc syndrome and does provide for a 60 percent assignment.  
38 C.F.R. § 4.71, Diagnostic Code 5293 (1999).  However, the 
veteran has not provided competent evidence of such 
persistent symptomatology so as to merit such an evaluation.  
Id.  The maximum evaluation of 60 percent is warranted for 
pronounced and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  Id.  There is no evidence of record to 
suggest that the veteran's radiculopathy as noted earlier in 
1995 VA outpatient records herein rises to the level of 
pronounced and persistent symptomatology.  Thus, a 60 percent 
rating in this regard does not apply to this veteran's case.

Therefore, having considered all potential applicable 
regulations and laws relevant to the veteran's assertions and 
issues raised in the record, the Board concludes that the 
foregoing reasons and bases support an evaluation of 
40 percent for this veteran's lumbosacral strain with 
periarthritis.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


ORDER

An evaluation of 40 percent for lumbosacral strain with 
periarthritis is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards. 


REMAND

The veteran in this case has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The record discloses that the veteran fell and fractured his 
right hip in 1994 and as a result, the veteran underwent a 
surgical procedure that entailed the insertion of cemented 
endoprosthesis in the right hip.  The veteran asserts that 
such fall was due to muscle spasms he was experiencing in his 
lower back at that time.  Thus, the veteran claims that 
residuals of a right hip fracture are related to his service-
connected lumbosacral spine disability, and as such, the hip 
disability should also be service-connected.  

Private medical records dated in December 1994 pertinent to 
the veteran's hip fracture and ensuing treatment are 
associated with the veteran's claims folder.  The emergency 
care report and hospital records related to treatment of the 
veteran's hip are complete; however, the Board notes that 
contained within such report is no indication that the 
veteran reported a fall due to muscle spasms in his lower 
back or any other problems with his lower back at that time.  
Further, VA progress notes following the surgery of the hip 
also do not include a recitation to the effect that the 
veteran's fall and subsequent hip fracture were the result of 
muscle spasms or other disability in the lumbosacral spine.  
Nonetheless, it is clear from the veteran's own statements on 
his claim and during his personal hearing that he relates his 
1994 fall and injury to the hip to his ongoing lower back 
problems, and it is on this basis that he claims entitlement 
to service connection for residuals of a right hip fracture 
secondary to service-connected lumbosacral strain and 
arthritis.

The record includes a May 1999 VA opinion in which the 
examiner reviewed the contents of the veteran's claims 
folder, including relevant details of past private and VA 
examination findings.  However, upon such review and 
indicated in the 1999 report, the examiner made several 
observations that provide the basis for this Remand.  
Specifically, the examiner diagnosed right hip fracture 
status post arthroplasty with osteopenia; thus, clearly there 
is some residual disability related to a prior fracture.  
Nonetheless, the examiner also stated that "there is no 
aggravation of the right hip; rather, the right hip fracture 
is indirectly the result of the service connection of the 
lumbar spine."  See page 5 of the May 7, 1999 VA examination 
report.  

Due to some confusion surrounding the statements made by the 
VA examiner during the above-noted 1999 examination, in 
particular the use of the word "aggravation" when 
describing the state of the veteran's hip disability and the 
indirect relationship between the right hip fracture and the 
veteran's service-connected lower back disability proposed by 
the examiner, the Board believes that the record currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet.App. 371, 377 (1993).  Thus, the Board requests that 
the RO address the following directives and proceed 
accordingly.

1.  The RO should request that the 
veteran's entire claims folder be 
reviewed by a VA examiner other than the 
one who provided the May 1999 VA 
examination report.  It may be necessary 
for an orthopedic and/or neurologic 
specialist to review the file.  Such 
review should explore the likelihood of a 
causal relationship between the veteran's 
fracture of the right hip in 1994 and his 
service-connected lumbosacral spine 
disability.  In particular, the examiner 
should consider the statements contained 
in the 1999 report that are noted earlier 
herein and provide clarification as to 
whether it is more likely than not that 
the veteran's current right hip 
disability is related to the service-
connected lower back disability.

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

3.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



